Citation Nr: 0610669	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-10 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for status post liver transplant for cirrhosis due to 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating determination 
of the Providence, Rhode Island, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned Law 
Judge in February 2006.  

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

At the time of his February 2006 hearing, the veteran 
reported a worsening of his symptomatology from the time of 
his prior examination, as evidenced by his reports of nausea 
and vomiting and of fluctuation in weight.  The veteran's 
representative requested that the veteran be afforded an 
additional VA examination to determine the current severity 
of the veteran's Hepatitis C.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995).  The veteran is competent to provide an opinion 
that his disabilities have worsened.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Moreover, the veteran testified that he was continuing to 
received treatment for his Hepatitis C from a private 
facility in Burlington, Massachusetts.  The Board notes that 
the transcript indicates that the name of the facility was 
inaudible.  The Board observes that the veteran has received 
treatment at the Leahy Clinic which is located in Burlington 
but cannot make the assumption that it is this facility.  

Furthermore, it does not appear that the results of the most 
current VA examination contain sufficient information to 
properly rate the veteran's current disability. VA 
regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for Hepatitis C/residuals of cirrhosis of 
the liver.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his status post liver 
transplant for cirrhosis due to Hepatitis 
C.  All necessary tests and studies 
should be performed and all findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review.  The examiner is to 
comment on the absence or presence of the 
following:  daily fatigue, malaise, 
anorexia, weight loss (or other evidence 
of malnutrition) hepatomegaly; and the 
number of weeks per year the veteran 
experiences incapacitating episodes due 
to the above symptoms.  The examiner 
should also comment whether the veteran 
has experienced an episode of ascites, 
hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy 
(erosive gastritis), and if so has it 
been on more than one occasion.  Complete 
detailed rationale should accompany each 
opinion that is rendered.  

3.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




